IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                             Docket Nos. 43377, 43378, & 43379

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 454
                                               )
       Plaintiff-Respondent,                   )   Filed: March 30, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
SANTANA MARINA CROSLAND,                       )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of two years, for possession of methamphetamine in Docket
       No. 43379, affirmed; orders denying I.C.R. 35 motions for reduction of sentences,
       affirmed;

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 43377, Santana Marina Crosland pled guilty to possession of a controlled
substance. I.C. § 37-2732(c)(1). The district court sentenced Crosland to a unified term of four
years, with a minimum period of confinement of two years.          However, the district court
suspended the sentence and placed Crosland on probation.
       In Docket No. 43378, Crosland pled guilty to burglary. I.C. § 18-1401. The district court
sentenced Crosland to a unified term of five years, with a minimum period of confinement of

                                               1
two years, to run concurrent with her sentence for possession of a controlled substance. The
district court determined that Crosland violated her probation in Docket No. 43377. However,
the district court reinstated probation for possession of a controlled substance and suspended the
sentence for burglary, returning Crosland to probation.
       Thereafter, in Docket No. 43379, Crosland pled guilty to possession of a controlled
substance. The district court entered a judgment of conviction and sentenced Crosland to a
unified term of six years, with a minimum period of confinement of two years, to run concurrent
with her two other sentences. The district court also revoked probation in Crosland’s prior cases
(Docket Nos. 43377 and 43378) and ordered execution of her sentences. However, the district
court retained jurisdiction and sent Crosland to participate in the rider program.
       Crosland filed I.C.R. 35 motions for reduction of her sentences, seeking a return to
probation rather than retained jurisdiction.       The district court denied Crosland’s motions.
Crosland filed notices of appeal in all three cases. On appeal, Crosland alleges that the district
court imposed an excessive sentence with regard to Docket No. 43379--possession of a
controlled substance.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       In all three cases, Crosland’s appeal was timely with regard to the district court’s orders
denying her Rule 35 motions for reduction of sentences. However, Crosland specifically stated
that she does not challenge on appeal the district court’s order denying her Rule 35 motions. A
party waives an issue on appeal if either authority or argument is lacking. State v. Zichko, 129
Idaho 259, 263, 923 P.2d 966, 970 (1996). Accordingly, we do not address Crosland’s Rule 35
motions on appeal.




                                                   2
       Crosland’s appeal from her judgment of conviction and unified sentence of six years,
with a minimum period of confinement of two years, for possession of a controlled substance is
affirmed. The district court’s orders denying Crosland’s Rule 35 motions for reduction of her
sentences are also affirmed.




                                              3